Notice of Pre-AIA  or AIA  Status
The PTOL-37 of 2/4/2022 correctly does not indicate that the instant application filed a claim for foreign priority (the priority box is not checked). The PTOL-326 of the office action of 12/8/2020 incorrectly indicated that a claim of priority was made.
The following is an examiner’s statement of reasons for allowance: 
On page 11 of the Appeal Brief, the applicant pointed out that there is no evidence in the examples that the polyether containing repeating unit assists in solubility.  The examiner notes this holds that one skilled in the art would be directed to the ester based upon the preferential solubility in TMAH over PGMEA exhibited for compositions 1-5 and 7 over examples 8-11 which use the polyethyleneoxide containing repeating unit. This would be relevant to the developability of a photoresist composition in TMAH in the formation of the photoresist pattern and constitutes a teaching away from the claimed invention.   This point overcomes the other positions previously advanced by the examiner.
Ogawa et al. 20140242516 teaches adding a polyether containing polydimethylsiloxane to an alkoxysilane resist, but not providing that as a repeating unit in a silsesquioxane photoresist polymer. 
Fu et al. 20120118856 teaches a polyether repeating unit which is part of a photocurable (negative acting) composition.  There is no data which appears beneficial to the positive acting photoresist containing acid cleavable groups set forth in the claims of the instant application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 15, 2022